DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 02/11/2022, which have been entered and made of record.  Claims 1, 4, 9, 11-12 and 17 have been amended. Claims 5-7 and 13-15 have been canceled. Claims 1, 3-4, 8-9, 11-12 and 16-20 are pending in the application.
Applicant’s arguments with respect to claims 1, 3-9 and 11-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Notes: Paragraph [0073-0075] of the Specification discloses computer storage medium, and may be a non-transitory medium capable of storing computer-readable. Paragraph [0077] of the Specification discloses the computer storage media as defined herein does not include the communication media (signal, carrier wave). The “computer-readable storage medium” in claim 20 corresponds to the “computer storage media” in par. [0073-0077] of the Specification. Therefore claim 20 is reciting a non-transitory computer-readable storage medium.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  Claims 3 and 11, each recites a limitation of “an interpupillary distance of the user”, while its independent claim also recites this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kareemi (US 20150057082) in view of Dal Mutto (US 20140119599), Minnen (US 20120326963) and Vaganov (US 20170309057). 



    PNG
    media_image1.png
    918
    837
    media_image1.png
    Greyscale

Regarding claim 1, Kareemi teaches:
A method for interacting with an autostereoscopic display (Kareemi [0044], Display 10 may be auto-stereoscopic), comprising:
initiating displaying by the autostereoscopic display a left eye view and a right eye view that include a virtual manipulated object; (Kareemi at least in Figs. 3 above, auto-stereoscopic display 10 is displaying virtual object 130. It implies displaying left and right eye views including virtual manipulated target 130.)
determining a real-world coordinate of the virtual manipulated object perceived by a user located at a predetermined viewing position of the autostereoscopic display; determining a real-world coordinate of a manipulating body (Kareemi at least in Fig. 3D and pars. [0033, 0056], teaches integrating (or unifying or mapping) the virtual game space coordinate system of a two-dimensional game application with the real-world (x,y,z) three-dimensional coordinates used by a game player to interface with the game… In this one-world embodiment virtual target 130 is created by the game application in the virtual world and appears to be moved into the real world as target 130′, which may appear to the player to float in real-world three-dimensional space with player hand object 100. For the autostereoscopic display, the user has to be in determined position (eye position 150) within field of view, in front of tracking camera so that images can be displayed correctly.);
Kareemi is silent to teach determining a real-world coordinate and a posture of a manipulating body; and in response to a distance between the real-world coordinate of the virtual manipulated object and the real-world coordinate of the manipulating body being less than a first threshold and the posture of the manipulating body being a predetermined posture, receiving an interactive action of the manipulating body acquired by a motion tracker and refreshing the display/view(s) based on the interactive action of the manipulating body acquired by the motion tracker. 
On the other hand, Minnen teaches determining a real-world coordinate and a posture of a manipulating body; and  in response to a distance between the real-world coordinate of the virtual manipulated object and the real-world coordinate of the manipulating body being less than a first threshold and the posture of the manipulating body being a predetermined posture, receiving an interactive action of the manipulating body acquired by a motion tracker and refreshing the display/view(s) based on the interactive action of the manipulating body acquired by the motion tracker, (Minnen teaches at least in the following paragraphs: [0062], As an example regarding track initialization, a user approaches a system equipped with a gestural interface. She extends her hand in a pointing gesture to begin controlling a web browser. Up until this point, the system has been sitting idle even though the full tracking system is running. Because there are no existing tracks, there is no need to search for updates in each new frame. Similarly, the lack of motion leads to a relatively empty foreground map (perhaps some sporadic noise causes a few pixels to be classified as part of the foreground). The hierarchical fingertip detection algorithm can thus reject the entire image at the first or second level of recursion instead of individually analyzing each of the hundreds of thousands of possible fingertip-sized regions. [0063], When the user approaches the system and begins the pointing gesture, the system detects the motion and recognizes the fingertip of the extended index finger. The detected fingertip triggers the tracking module to search for a nearby hand and to start tracking it. After a single frame, the system has a rough estimate of the position and shape of the user's hand. After several more frames (still less than 100 ms after the initial motion), the system has locked on to the hand and is prepared to recognize motion patterns (dynamic gestures), special hand shapes (static gestures), and direct manipulations (pointing, selecting, and dragging)… [0176-0177], The operator's hands are tracked by sensors that resolve the position and orientation of her fingers, and possibly of the overall hand masses, to high precision and at a high temporal rate; the system analyzes the resulting spatial data in order to characterize the ‘pose’ of each hand—i.e. the geometric disposition of the fingers relative to each other and to the hand mass. While this example embodiment tracks an object that is a human hand(s), numerous other objects could be tracked as input devices in alternative embodiments. One example is a one-sided pushback scenario in which the body is an operator's hand in the open position, palm facing in a forward direction (along the z-axis) (e.g., toward a display screen in front of the operator). For the purposes of this description, the wall display is taken to occupy the x and y dimensions; z describes the dimension between the operator and the display. The gestural interaction space associated with this pushback embodiment comprises two spaces abutted at a plane of constant z; the detented interval space farther from the display (i.e. closer to the operator) is termed the ‘dead zone’, while the closer half-space is the ‘active zone’. The dead zone extends indefinitely in the backward direction (toward the operator and away from the display) but only a finite distance forward, ending at the dead zone threshold. The active zone extends from the dead zone threshold forward to the display. The data frame(s) rendered on the display are interactively controlled or “pushed back” by movements of the body in the active zone… [0180], The operator raises her left hand, held in a loose fist pose, to her shoulder. She then extends the fingers so that they point upward and the thumb so that it points to the right; her palm faces the screen (in the gestural description language described in detail below, this pose transition would be expressed as [̂̂̂̂>:x̂ into ∥∥−:x̂]). The system, detecting the new pose, triggers pushback interaction and immediately records the absolute three-space hand position at which the pose was first entered: this position is used as the ‘origin’ from which subsequent hand motions will be reported as relative offsets… [0116], The ‘neutral location’ that serves as the real-world XYZ-hand's local six-degree-of-freedom coordinate origin may be established (1) as an absolute position and orientation in space (relative, say, to the enclosing room); (2) as a fixed position and orientation relative to the operator herself (e.g. eight inches in front of the body, ten inches below the chin, and laterally in line with the shoulder plane), irrespective of the overall position and ‘heading’ of the operator; or (3) interactively, through deliberate secondary action of the operator (using, for example, a gestural command enacted by the operator's ‘other’ hand, said command indicating that the XYZ-hand's present position and orientation should henceforth be used as the translational and rotational origin)… [0128], If the pose is valid, the system sends the notation and position information to the computer at 708. At 709 the computer determines the appropriate action to take in response to the gesture and updates the display accordingly at 710… [0228], 3) Graphics rendering that changes depending on operator position, for example simulating parallax shifts to enhance depth perception… [0229], 4) Inclusion of physical objects in on-screen display—taking into account real-world position, orientation, state, etc.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the concept to detect user’s hand being within an interactive space from the tracking camera before interacting with virtual object as disclosed by Minnen, with Kareemi’s AutoStereoscopic display system for virtual interaction. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art of virtual manipulation using hand gesture, the hand needs to be detected within a distance from the interactive display. The detected hand is registered to the interaction application so that the hand can control virtual object on the interactive display. The results of the combination would have been predictable.
Kareemi in view of Minnen does not implicitly teach: 
the refreshing the left eye view and the right eye view based on the interactive action of the manipulating body acquired by the motion tracker, comprises: determining a change of the real-world coordinate of the virtual manipulated object based on the interactive action of the manipulating body; and refreshing the left eye view and the right eye view based on the change of the real-world coordinate of the virtual manipulated object, the predetermined viewing position, and the interpupillary distance of the user. (The missing limitation is a calculation of left eye view and right eye view for the virtual object as it is updated with movement through user’s interaction and the interpupillary distance of the user.)
On the other hand, Vaganov at least in pars. [0017, 0096-0101, 0123, 0220-0221], teaches continuous changing of a virtual distance between the digital electronic canvas and a painter by digitally changing a horizontal shifting (disparity) between images for the right eye and the left eye on the digital electronic canvas corresponding to instant virtual canvas position; wherein a resolution Δ of continuity of changing of the virtual distance Z between the digital electronic canvas and the painter is defined by a size p of a pixel on the digital electronic canvas in horizontal direction and by a distance d between pupils of a painter's eyes according to an expression: Δ≈2p Z/d.
three-dimensional object navigating within 3D virtual canvas by at least one part of the painter's body coupled to the at least one input control device and method of digital recording of painted images described above can also possess the following properties:
providing a description in digital format of images on each virtual position of the canvas and of corresponding positions of the canvas and providing complete three-dimensional digital image of the painting for different applications associated with three-dimensional image processing (like rotation, moving, scaling, animation, etc.); at least one part of the painter's body for making said simultaneous and continuous strokes or lines in all three-dimensions includes any part of a body, which the painter can move (arm, forearm, hand, fingers, leg, toes, head, lips, eyes…); providing a system of sensors comprising at least one sensor, which is remotely determining (measuring) the motion of at least one part of the painter's body in at least one dimension;
painting or drawing on the 2D electronic canvas for each of the instant virtual positions of the 2D virtual canvas in the third dimension will result in simultaneous painting on two 2D canvases switching between right and left eye with frequency high enough that hand-painted images would appear on both canvases with certain horizontal offsets (disparity) with respect to a central vertical line for each canvas on a distance corresponding to chosen virtual position of the 2D canvas; providing simultaneous appearance of a similar stroke for the images for the right and the left eye, wherein a simultaneousness of appearance of said similar stroke for the images for the right and the left eye is limited by a smallest time interval equal to an inverted frequency of refreshment of frames on the digital electronic canvas.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the frames refreshment that update views for the left and right eyes of manipulated virtual object as disclosed by Vaganov, with Kareemi in view of Minnen’s AutoStereoscopic display system for virtual interaction. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The combination provides a method of 3-dimensional object (image) navigating within virtual or augmented 3-dimensional space by simultaneous motion of several parts of the uer's body. (Vaganov [0039-0041])

Regarding claim 3, Kareemi in view of Minnen and Vaganov teaches: 
The method of claim 2, wherein the determining the real-world coordinate of the virtual manipulated object perceived by the user located at a predetermined viewing position of the autostereoscopic display based on respective positions of the virtual manipulated object in the left eye view and the right eye view, the predetermined viewing position, and an interpupillary distance of the user further comprises:
determining a first spatial coordinate of the virtual manipulated object perceived by the user in a first coordinate system referencing the autostereoscopic display based on respective positions of the virtual manipulated object in the left eye view and the right eye view, the predetermined viewing position, and an interpupillary distance of the user (Kareemi at least in Fig. 3D and pars. [0033, 0056], teaches integrating (or unifying or mapping) the virtual game space coordinate system of a two-dimensional game application with the real-world (x,y,z) three-dimensional coordinates used by a game player to interface with the game… In this one-world embodiment virtual target 130 is created by the game application in the virtual world and appears to be moved into the real world as target 130′, which may appear to the player to float in real-world three-dimensional space with player hand object 100. For the autostereoscopic display, the user has to be in determined position (eye position 150) within field of view, in front of tracking camera so that images can be displayed correctly. Vaganov at least in pars. [0017, 0096-0101, 0123, 0220-0221], teaches continuous changing of a virtual distance between the digital electronic canvas and a painter by digitally changing a horizontal shifting (disparity) between images for the right eye and the left eye on the digital electronic canvas corresponding to instant virtual canvas position; wherein a resolution Δ of continuity of changing of the virtual distance Z between the digital electronic canvas and the painter is defined by a size p of a pixel on the digital electronic canvas in horizontal direction and by a distance d between pupils of a painter's eyes according to an expression: Δ≈2p Z/d… three-dimensional object navigating within 3D virtual canvas by at least one part of the painter's body coupled to the at least one input control device and method of digital recording of painted images described above can also possess the following properties: providing a description in digital format of images on each virtual position of the canvas and of corresponding positions of the canvas and providing complete three-dimensional digital image of the painting for different applications associated with three-dimensional image processing (like rotation, moving, scaling, animation, etc.); at least one part of the painter's body for making said simultaneous and continuous strokes or lines in all three-dimensions includes any part of a body, which the painter can move (arm, forearm, hand, fingers, leg, toes, head, lips, eyes…);… providing a system of sensors comprising at least one sensor, which is remotely determining (measuring) the motion of at least one part of the painter's body in at least one dimension; painting or drawing on the 2D electronic canvas for each of the instant virtual positions of the 2D virtual canvas in the third dimension will result in simultaneous painting on two 2D canvases switching between right and left eye with frequency high enough that hand-painted images would appear on both canvases with certain horizontal offsets (disparity) with respect to a central vertical line for each canvas on a distance corresponding to chosen virtual position of the 2D canvas; providing simultaneous appearance of a similar stroke for the images for the right and the left eye, wherein a simultaneousness of appearance of said similar stroke for the images for the right and the left eye is limited by a smallest time interval equal to an inverted frequency of refreshment of frames on the digital electronic canvas.), and 
converting the first spatial coordinate to a second spatial coordinate in a second coordinate system referencing the motion tracker.(Kareemi at least in Fig. 3E above and Fig. 7 step 570, teaches converting virtual coordinates to real world coordinates.)

Regarding claim 4, Kareemi in view of Minnen and Vaganov teaches:
The method of claim 1, wherein the determining a real-world coordinate and a posture of a manipulating body comprises:
receiving as the real-world coordinate of the manipulating body, a third spatial coordinate, acquired by the motion tracker, of the manipulating body in a second coordinate system referencing the motion tracker (Kareemi at least in Figs. 3 above and Fig. 7 step 550, teaches capturing real world coordinates of the user’s hand. Minnen at least in pars. [0176-177], teaches One example is a one-sided pushback scenario in which the body is an operator's hand in the open position, palm facing in a forward direction (along the z-axis) (e.g., toward a display screen in front of the operator). For the purposes of this description, the wall display is taken to occupy the x and y dimensions; z describes the dimension between the operator and the display… [0229], 4) Inclusion of physical objects in on-screen display—taking into account real-world position, orientation, state, etc.)

Regarding claim 8, Kareemi in view of Minnen and Vaganov teaches:
The method of claim 1, wherein the refreshing the left eye view and the right eye view comprises at least one operation selected from a group consisting of:
translating the virtual manipulated object in the left eye view and the right eye view in response to translation of the manipulating body;
rotating the virtual manipulated object in the left eye view and the right eye view in response to rotation of the manipulating body; and
deforming the virtual manipulated object in the left eye view and the right eye view in response to deformation of the manipulating body.
(Kareemi at least in Figs. 6 and par. [0068], teaches user’s hand pull back to fire sling shot 20. Minnen at least in pars. [0116, 0228-0229], teaches the ‘neutral location’ that serves as the real-world XYZ-hand's local six-degree-of-freedom coordinate origin may be established (1) as an absolute position and orientation in space (relative, say, to the enclosing room); (2) as a fixed position and orientation relative to the operator herself (e.g. eight inches in front of the body, ten inches below the chin, and laterally in line with the shoulder plane), irrespective of the overall position and ‘heading’ of the operator; or (3) interactively, through deliberate secondary action of the operator (using, for example, a gestural command enacted by the operator's ‘other’ hand, said command indicating that the XYZ-hand's present position and orientation should henceforth be used as the translational and rotational origin)… 3) Graphics rendering that changes depending on operator position, for example simulating parallax shifts to enhance depth perception. [0229], 4) Inclusion of physical objects in on-screen display—taking into account real-world position, orientation, state, etc. The autostereoscopic display implies refreshing the left eye and the right eye images in order to reflect correct 3D image of left/right views.)
Regarding claims 9, 11-12 and 16-20, it recites similar limitations of claims 1, 3-4 and 8 but in different forms. The rationale of claims 1, 3-4 and 8 rejection is applied to reject claims 9, 11-12 and 16-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619